Citation Nr: 1643831	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-38 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches, to include migraines and tension headaches, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.

3.  Entitlement to an initial disability rating in excess of 20 percent for residuals of service-connected prostate cancer from May 19, 2015, and to a compensable rating prior to that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2012 rating decisions of the Decatur, Georgia Regional Office (RO).  

In May 2015, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record.  

In August 2015, the Board remanded the claim for further development.  The case has been returned to the Board for further development.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for headaches, to include migraines and tension headaches, to include as secondary to posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's psychiatric disability has been manifested by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as his work, school, family relations, judgment, thinking, or mood; total occupational and social impairment has not been shown.

2.  The probative evidence demonstrates that the Veteran's residuals of service-connected prostate cancer was manifested by urinary leakage requiring the wearing of absorbent materials which had to be changed 2 to 3 times per day from May 19, 2015, and more than 4 times per day from May 5, 2016.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for an initial rating of 40 percent from May 19, 2015, and 60 percent from May 5, 2016, for residuals of service-connected prostate cancer have been met; a compensable rating prior to May 19, 2015, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Code 7542 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated March, April, and July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained an examination with respect to the claims decided herein in April 2011 and September 2015, with an addendum opinion provided in November 2015.  The Board finds the examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

Initial rating in excess of 70 percent for PTSD

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; the existence of impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

An April 2011 VA psychological examination revealed that the Veteran had sleep impairment due to recurrent distressing dreams about Vietnam.  Affect and mood showed a disturbance of motivation and mood, anxiety and depressed mood.  Poor motivation was also shown.  He also had hypervigilance, flashbacks, reduced social interest, unprovoked irritability or outbursts of anger, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others.  The Veteran was diagnosed with PTSD.

A December 2012 mental health note reflects that the Veteran reported PTSD symptoms that included nightmares, flashbacks, anger, irritability, hypervigilance, detachment from others, loss of interest, depression, difficulty falling asleep, isolation, low energy, occasional memory problems (forgets where he's going in the car), and thoughts of death (once a week) but denied any intent or plan.  In the same month the Veteran reported symptoms of memory and concentration issues, feelings of detachment from others, and insomnia.  

At a May 2015 Board hearing, the Veteran reported diminished interest or participation in events, frequent nightmares and sleep impairment, isolation, unprovoked irritability with periods of violence, panic attacks occurring at least three times per week, and periods of disorientation.  The Veteran also reported that he had more severe symptoms of hallucinations or delusions, and his wife testified that he needed to be reminded about personal hygiene.  

In an August 2015 Board decision a 70 percent initial disability rating was assigned, and the Board remanded the issue of an initial rating in excess of 70 percent for a new VA examination as the Veteran reported a worsening of his PTSD symptoms during the May 2015 Board hearing.

A September 2015 VA PTSD examination reflects that the Veteran reported good relationships with his four sisters, speaking with and seeing them frequently, and fair relationships with his two children.  He also stated that he recently married his long-time live-in girlfriend of over 30 years.  Socially, the Veteran reported he has a couple of good friends that he associated with, a good relationship with one of his brothers in-law, weekend trips and vacations from time to time, and plans to attend a Thursday veteran's group at the VA clinic.

As for current symptoms, the Veteran reported that he was easily irritated, had chronic sleep impairment, and didn't like being in crowds.  The Veteran denied any significant mood symptoms other than getting irritated with people who tried to tell him what to do.  When he was asked if there were any other symptoms he stated that was about it.  On mental examination, the examiner noted that the Veteran's thought processes were logical, organized, and goal-directed, and there was no evidence of psychotic thought processes or behaviors that interfered with his ability to relate to the examiner.  The Veteran's mood was noted as normal and relatively pleasant, with the Veteran becoming irritable when discussing his wife's attempts to control him or his money.  He reported passive suicidal thoughts in the past with no intent or plan and denied current suicidal/homicidal ideation, intent or plan.  The examiner noted fair to good attention, concentration, and memory skills.  After examining the Veteran the examiner determined the Veteran did not meet the diagnostic criteria for PTSD and the original diagnosis was in error.  The Veteran was diagnosed with alcohol use disorder, severe.  

In a September 22, 2015 deferred rating decision, the AOJ determined that the above mentioned VA examination did not comport with the directives of the August 2015 Board remand and scheduled the Veteran for a new VA PTSD examination with a new VA examiner.  

In November 2015, the Veteran was afforded a new VA PTSD examination.  The examiner diagnosed the Veteran with unspecified symptoms and signs involving cognitive functions and awareness and alcohol use disorder.  The Veteran was noted to have occupational and social impairment with impairment in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms were described as depressed mood, panic attacks more than once a week, mild memory loss, impairment of short and long-term memory, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation although it was also noted that the Veteran denied suicidal/homicidal ideation, intent, or plans.  The examiner determined there was little evidence in the Veteran's file that would suggest a diagnosis of PTSD, and stated that during the examination the Veteran did not endorse symptoms that rose to a level of PTSD according to the diagnostic criteria.  Lastly, the examiner noted it was not clear whether the Veteran ever met the criteria for PTSD.  

The Board notes that while the September and November 2015 VA examiner's found that the Veteran did not in their opinion meet the diagnostic criteria for PTSD, the Board finds that since the Veteran is service-connected for PTSD, he should be given the benefit of the doubt regarding whether his symptoms are related to service-connected disability.  Therefore, the Board also finds that substantial compliance has been met in accordance with the August 2015 remand instructions.  

In reviewing the record, the Board finds that the probative medical and lay evidence of record reflects that while the Veteran's PTSD symptoms more nearly approximate those listed for a 70 percent rating, because the frequency, duration and severity of Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas, a 70 percent evaluation, but not higher is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The Board acknowledges that at the May 2015 Board hearing the Veteran reported severe symptoms such as hallucinations, delusions, and difficulty with maintaining personal hygiene, however those symptoms have not been reported or verified in a clinical setting, and he has not demonstrated gross impairment of thought processes, inappropriate behavior, persistent danger of hurting self or others, or disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  In fact, further development confirmed that his symptoms are consistent with a 70 percent disability rating, but not higher.  Specifically, his psychiatric disability was manifested by irritability and outbursts of anger, chronic sleep impairment, intrusive thoughts, impaired concentration, hypervigilance, generalized anxiety with at least three panic attacks per week, mild memory loss, depression, and some withdrawn and isolative features.  

The Board finds that the evidence does not show that the psychiatric symptomatology resulted in total social and occupational impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  While the Veteran reported he disliked crowds, he also reported good relationships with his siblings, the ability to speak and visit with them frequently, fair relationships with his children, a couple of friends that he socializes with regularly, and participation in occasional weekend trips and vacations with his wife.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent during the appeal period.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial rating in excess of 20 percent for residuals of service-connected prostate cancer

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructed voiding.  In this case, the evidence does not demonstrate that the Veteran experienced obstructed voiding at any time during the pendency of the appeal.  Accordingly, the rating criteria for voiding dysfunction with regard to urine leakage and frequency are as follows:  a 20 percent rating is assigned for a daytime voiding interval between one and two hours or awakening to void three to four times per night; or, incontinence requiring the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent rating is assigned for a daytime voiding interval of less than one hour or awakening to void five or more times per night; or, with requirement for the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating is assigned with requirement for the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  

At the May 19, 2015, Board hearing, the Veteran testified that the residuals of his prostate cancer necessitated the use of absorbent materials with an average use of 3 pads per day.  Prior to that date, the medical evidence does not reflect the symptoms necessary for a 10 percent or higher rating.

On the May 5, 2016 prostate cancer DBQ, the Veteran was diagnosed with a voiding dysfunction that causes urine leakage.  The severity was described as requiring absorbent material which must be changed more than 4 times per day.  The voiding dysfunction also caused increased urinary frequency with daytime voiding interval between 1 and 2 hours and nighttime awakening to void 2 times per night.  There are no signs or symptoms of obstructed voiding, and the use of an appliance is not required.  

Based on the probative medical evidence noted above for the period from May 19, 2015, the Board will give the Veteran the benefit of the doubt, and conclude that based on his own testimony, his voiding dysfunction warrants a disability rating of 40 percent, but not higher, and that from May 5, 2016, the date of the DBQ, his voiding dysfunction warrants a disability rating of 60 percent.  

The Board has also considered whether an extraschedular referral is warranted for the Veteran's PTSD and voiding dysfunction disabilities.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The rating criteria fully contemplate the Veteran's disability as noted above.  His PTSD symptomatology has consisted of irritability and outbursts of anger, chronic sleep impairment, intrusive thoughts, impaired concentration, hypervigilance, generalized anxiety with at least three panic attacks per week, mild memory loss, depression, and some withdrawn and isolative features.  His voiding dysfunction symptoms fall within the range of those in the rating criteria.  These symptoms are contemplated in the rating criteria; therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  The Board also points out that it need not find the presence of all, or even any, of the enumerated symptoms from the rating criteria to assign a particular rating.

In this case, the Veteran also has separate non-compensable ratings for prostate cancer and erectile dysfunction associated with prostate cancer.  He has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


ORDER

An initial disability rating in excess of 70 percent for PTSD is denied.

An initial disability rating of 40 percent, but no higher from May 19, 2015, and 60 percent from May 5, 2016 for residuals of service-connected prostate cancer, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for residuals of prostate cancer prior to May 19, 2015, is denied.











REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review for the issue of entitlement to service connection for headaches, to include migraines and tension headaches, to include as secondary to PTSD.  

As directed in the August 2015 Board remand, the Veteran was scheduled for a VA examination to determine whether the Veteran had a current headache disability, to include migraines and tension headaches, to include as secondary to PTSD.  

At the September 2015 VA examination the examiner provided a negative opinion for direct service connection.  The rationale provided was that the STR's were silent for a diagnosis of a headache condition.  

Unfortunately, the September 2015 opinion is not adequate for rating purposes.  Examinations are not adequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran testified at his May 2015 Board hearing that he had headaches during service and continued to have these headaches periodically off and on over the years.  The Veteran reported that he didn't seek treatment for his headaches while he was in service because he didn't have time.  He stated that he didn't seek medical treatment for his headaches for many years and instead self-treated with over-the-counter medication.  The Veteran stated that he first sought treatment for his headaches after he had a stroke, which was in 2005.  He also reported that his headaches now are more severe than when he was in the military, and that when he gets a headache he just lies down and is still.  

The Board notes that the rationale provided for the negative September 2015 opinion for direct service connection for headaches was the lack of evidence of diagnosis in service.  The examiner must not rely solely on the fact that the Veteran was not diagnosed in service when forming an opinion.  If the aforementioned is the basis, or crux, of the examiner's rationale, the opinion is inadequate on which to base a decision.  Therefore, the AOJ should obtain an addendum opinion for the issue of direct service connection for headaches, to include migraines and tension headaches that takes into account the Veteran's reports of in-service onset and continuity of symptoms since service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should associate any outstanding VA treatment records pertinent to the claim on appeal.

2.  Return the claims file, to include a complete copy of this REMAND, to the September 2015 examiner for an addendum opinion.  If the examiner who drafted the September 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.
Following a review of the claims file, the examiner is requested to provide the following:

Identify all diagnosed headache conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed headache condition is related to the Veteran's service.

In providing the opinion the examiner must take into account the Veteran's testimony that he had headaches in service and after service off and on which he self-treated with over-the-counter medications until 2005 when the headaches became more severe.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  The rationale provided cannot be solely based on a lack of in-service diagnosis or treatment.  

3.  The AOJ should review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


